Title: To James Madison from John Graham, 23 March 1804 (Abstract)
From: Graham, John
To: Madison, James


23 March 1804, Lisbon. “In obedience to the wishes of Mr Pinckney I remained in Madrid a few weeks after I had the Honor to receive your Letter of the 17th Octr. which did not reach me until the Beginning of last month, and I now avail myself of the departure of the first vessel for the United States since my arrival here, to return you my thanks for the obliging manner in which you were pleased to make known to me the Presidents acceptance of my Resignation.
“As it would have distressed me extremely to have lost that place in his favourable opinion which the Recommendations of my Friends had procured for me, so am I gratifyed to hear from you, that I yet retain it. To me such a Testimony of approbation is not less satisfactory than honorable, and as the Spanish Minister Mr Cevallos has been so good as to add to it, that of his Government, I flatter [myself], that I have in some measure succeeded in my endeavours to discharge the Duties which I owed to my own country without giving offence to those among whom I was placed.… I feel no diminution of Zeal for the Public Good, nor of attachment to the Government.”
  

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 6A). RC 2 pp.; docketed by Wagner. For enclosure, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:535–36.



   
   Graham enclosed a copy of a note from Cevallos to Pinckney, 23 Feb. 1804 (2 pp.; in Spanish; docketed by Wagner), transmitting a passport and other documents for Graham and asking Pinckney to inform Graham that his estimable qualities had earned the esteem of the Spanish government during his stay in Spain.


